67 N.Y.2d 812 (1986)
In the Matter of Niagara Mohawk Power Corporation, Respondent,
v.
Elaine Cutler, as Chief Assessor of the Town of Day, et al., Respondents, and Robert Spence, as Assessor of the Town of Edinburg, Appellant.
Court of Appeals of the State of New York.
Argued February 13, 1986.
Decided March 20, 1986.
Roger L. Paul for appellant.
David R. Murphy for Niagara Mohawk Power Corporation, respondent.
Phil Sloan and Robert L. Beebe for State Board of Equalization and Assessment, amicus curiae.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
Order affirmed, with costs, for the reasons in the opinion by Justice John T. Casey at the Appellate Division (109 AD2d 403).